Exhibit 10.96
AMENDMENT NUMBER ONE TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
(Amended and Restated Effective January 1, 2010)
     THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is
hereby amended as follows:
Section 1.4.05 of the Plan is hereby amended, by way of clarification, by adding
the following phrase at the end of subsection (b)(4) thereof to read as follows:
“or is eligible under any other severance plan maintained or sponsored by the
Company, a Subsidiary or a MetLife Enterprise Affiliate”
     IN WITNESS WHEREOF, Metropolitan Life Insurance Company has caused this
amendment to be executed by an officer thereunto duly authorized on the date
noted below the officer’s signature.
METROPOLITAN LIFE INSURANCE COMPANY

         
By:
  /s/ Lynne E. DiStasio    
 
 
 
   
Name/Title:
  Lynne E. DiStasio, VP    
 
 
 
   
Date:
  December 15, 2010    
 
 
 
   
Witness:
  /s/ Lucida Plummer    
 
 
 
   

